IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CRAIG D. FORBES,                        : No. 46 MM 2017
                                        :
                 Petitioner             :
                                        :
                                        :
           v.                           :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA,           :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2017, the Petition for Extraordinary Relief is

DENIED.